6:21-cr-00024-RAW Document 1 Filed in ED/OK on 02/18/21 Page 1 of 7




                                               21-MJ-18-KEW
6:21-cr-00024-RAW Document 1 Filed in ED/OK on 02/18/21 Page 2 of 7
6:21-cr-00024-RAW Document 1 Filed in ED/OK on 02/18/21 Page 3 of 7
6:21-cr-00024-RAW Document 1 Filed in ED/OK on 02/18/21 Page 4 of 7
6:21-cr-00024-RAW Document 1 Filed in ED/OK on 02/18/21 Page 5 of 7
6:21-cr-00024-RAW Document 1 Filed in ED/OK on 02/18/21 Page 6 of 7
6:21-cr-00024-RAW Document 1 Filed in ED/OK on 02/18/21 Page 7 of 7
